In the

United States Court of Appeals
              For the Seventh Circuit

No. 07-3451

U NITED S TATES OF A MERICA,
                                                Plaintiff-Appellee,
                                v.

D WIGHT D. D ELONEY,
                                            Defendant-Appellant.


             Appeal from the United States District Court
      for the Northern District of Indiana, Hammond Division.
                 No. 07 CR 7—Rudy Lozano, Judge.


      A RGUED M AY 15, 2009—D ECIDED A UGUST 25, 2009




   Before E ASTERBROOK, Chief Judge, and B AUER and
F LAUM, Circuit Judges.
  B AUER , Circuit Judge. In 2007, Dwight D. Deloney
pleaded guilty to possessing with intent to deliver crack
cocaine and was sentenced to 87 months’ imprisonment.
On appeal, Deloney claims that the sentence was unrea-
sonable; he argues that the district court failed to give
meaningful consideration to the statutory sentencing
factors and, moreover, should have sentenced him ac-
cording to the then-impending amendment to the Sen-
2                                              No. 07-3451

tencing Guidelines, which later reduced the penalties for
most crack cocaine offenses. We affirm.


                   I. BACKGROUND
  On January 17, 2007, Deloney was indicted on three
counts of distributing crack cocaine and one count of
possessing with intent to distribute at least five grams of
cocaine, in violation of 21 U.S.C. § 841(a)(1). He later
pleaded guilty to the possession charge; the govern-
ment dismissed the remaining counts. A presentence
investigation report (PSR) concluded that Deloney distrib-
uted a total of 11.9 grams of crack cocaine during three
controlled buys and that another 30.4 grams of crack
cocaine were found in his bedroom during the execu-
tion of a federal search warrant.
  Deloney had no major offenses in his criminal history
and was credited with a three-point reduction to his
base offense level for accepting responsibility for his
actions; however, the PSR also recommended that the
district court enhance Deloney’s base offense level by
two points for possessing a rifle in connection with his
drug offenses. Deloney objected to the enhancement. In
sum, the PSR concluded that Deloney’s total offense
level was 29, yielding a Guidelines sentencing range of 87-
108 months.
  At his sentencing hearing, Deloney asked for a below-
Guidelines sentence based on his lack of serious criminal
history; his education, work experience, and family
support; and his voluntarily enrollment in a drug treat-
No. 07-3451                                              3

ment program. He also urged the court to consider im-
pending changes to the Sentencing Guidelines which
would reduce the sentencing disparity between crack
and powder cocaine. Although the amendment had been
adopted by the Sentencing Commission, it had not yet
gone into effect.
  The district court also heard evidence and argument
on the gun enhancement. After determining that Deloney
presented only incredible testimony disputing the gov-
ernment’s evidence that a rifle was found in his bedroom
closet during a lawful search of his home, the court gave
Deloney the opportunity to withdraw his objection;
Deloney did so. The district court rejected Deloney’s
request for a non-Guidelines sentence and sentenced
him to 87 months’ imprisonment. Deloney filed a timely
notice of appeal.


                    II. DISCUSSION
  On appeal, Deloney claims that the district court failed
to give meaningful consideration to the 18 U.S.C. § 3553(a)
factors before sentencing him to a term of imprisonment
at the bottom of the applicable Guidelines range. He
also argues that the district court should have factored
in the impending amendment to the Sentencing Guide-
lines that would have made Deloney eligible for a two-
level reduction in base offense level. We consider each
argument in turn.
  We review sentences for reasonableness, using an abuse
of discretion standard. United States v. Panaigua-Verdugo,
4                                               No. 07-3451

537 F.3d 722, 727 (7th Cir. 2008). A sentence that falls
within the properly-calculated Guidelines range, as
Deloney’s sentence does, is presumed reasonable. Id.
The district court must consider and balance the wide
range of factors enumerated in section § 3553(a). United
States v. Blue, 453 F.3d 948, 954 (7th Cir. 2006). We owe
deference to the district court’s resolution of those
factors, but may intervene if the court has “altogether
ignored a relevant consideration” or “unreasonably
discounted a factor so weighty as to compel a sentence
outside of the Guidelines range.” Id. However, a district
court is not obligated to “address each § 3553(a) factor
in checklist fashion, explicitly articulating its conclusion
for each factor; rather, the court must simply give an
adequate statement of reasons, consistent with § 3553(a)
for believing the sentence it selects is appropriate.”
Panaigua-Verdugo, 537 F.3d at 728.
  According to Deloney, the district court merely went
through the motions in imposing his sentence, glossing
over the substantial amount of evidence that weighed
in his favor including lack of serious criminal history,
strong family ties, college education, completion of a
drug treatment program, and “extreme remorse” for
his crime.
  However, having reviewed the record and the district
court’s reasons for sentencing Deloney as it did, we are
satisfied that Deloney’s sentence is a reasonable one. In
sentencing Deloney at the bottom of the 87-108 month
advisory Guideline range, the district court sufficiently
analyzed the factors and explained the reasons for his
No. 07-3451                                             5

sentence. For instance, the court noted that it considered
Deloney’s offense to be “very serious,” acknowledged
its duty to impose a sentence that served as a sufficient
deterrent, and made reference to Deloney’s relatively
clean criminal record as well as the strong support he
had received from his family. While the district court
did not address each § 3553(a) factor, it was not required
to do so. After all, “a sentencing judge has no more duty
than we appellate judges do to discuss every argument
made by a litigant; arguments clearly without merit can,
and for the sake of judicial economy should, be passed
over in silence.” United States v. Cunningham, 429 F.3d
673, 678 (7th Cir. 2005).
   Deloney also points to several comments the court
made during the sentencing hearing which, he argues, are
illustrative of the pre-determined nature of the proceed-
ings. These include two questions the court directed to
Deloney which, when read in isolation, seem to suggest
a disregard for the testimony presented on his behalf.
The court asked Deloney whether he had submitted any
letters attesting to his character, even though numerous
such letters had been attached to his file and were in the
court’s possession; the court also asked Deloney if his
mother was alive, despite the fact that his mother had
testified at the sentencing hearing.
  However, when viewed in their proper context, these
comments reveal nothing more than slips of the tongue.
The sentencing hearing was an extended affair that
stretched out over three different dates. Although the
judge seemed to momentarily forget that Deloney’s
6                                               No. 07-3451

mother had testified during a proceeding that had earlier
taken place, it does not indicate that the judge failed to
consider the § 3553(a) factors. At the conclusion of the
sentencing hearing, the court specifically noted Deloney’s
strong family presence:
    I have to take a look at my duty toward society, and
    I have to take a look at you, because I don’t want you
    in that orange jump suit, Mr. Deloney. I want you back
    here, I want you back with your family. Your family
    has been very loyal to you, they have been here for
    all these hearings. That’s where you belong.
Moreover, the record does not suggest that the court
failed to consider the letters that were submitted on
Deloney’s behalf. Rather, it suggests that the court was not
careful in making the distinction between the letters
that were attached to Deloney’s file, which it had
received, and letters that may have been sent directly to
the judge’s chambers, which it had not.
  We find that the district court’s statement of reasons
reflect meaningful reflection and deliberation and, in
light of these considerations, its decision to impose a
sentence at the low end of the Guidelines range was
certainly reasonable.
  Deloney next argues that the district court should have
considered the soon-to-be amended Guidelines in
deciding what sentence to impose. Under the amended
Guidelines, later given retroactive effect, the penalties for
most crack cocaine drug offenses were reduced by two
levels. Deloney concedes that the amendment had not yet
taken effect, but nevertheless argues that the court erred
No. 07-3451                                              7

by failing to consider his “eligibility for the two level
reduction based on the retroactivity of the statute,” which
would become effective “a little over a month” after
his sentencing.
  Deloney’s argument is frivolous. Before a Guidelines
amendment can be applied retroactively, it must first be
active. The law is clear—a district court is to apply the
Guidelines in effect at the time of sentencing. U.S.S.G.
§ 1B1.11(a). At the time of Deloney’s sentencing, he was
ineligible for a reduction to his base offense level; the
fact that changes to the Guidelines were imminent is of
no consequence. See United States v. Alexander, 553 F.3d
591, 592 (7th Cir. 2009) (district court not required to
consider pending amendment to criminal-history Sen-
tencing Guideline in sentencing defendant as a career
offender).
  That being said, those Guidelines changes have since
taken effect and, because they are indeed retroactive,
Deloney appears eligible for a sentencing reduction.
However, Deloney has not yet brought a claim seeking
such relief and the issue is not one for our consid-
eration today.
  For the foregoing reasons, we A FFIRM the judgment
and sentence of the district court.




                          8-25-09